Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on March 22. 2022 have been entered and considered. New claim 24 has been added. Claims 1 and 5 – 24 are pending in this application. Claims 6 – 19 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, the examiner has modified the 103 rejections over Yasuda in view of Ishigaki and Eguchi as detailed in the Office action dated December 22, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. US 2013/0026044 A1 (Yasuda) in view of Ishigaki et al. US 2012/0082941 A1 (Ishigaki) and further in view of view of Eguchi et al. JP 2004168929 A (Eguchi) and Nakano et al. US 2009/0082535 A1 (Nakano). English abstract and Machine translation of the Eguchi reference is herein. 

Considering claims 1 and 20, Yasuda teaches at [Abstract] a chemically amplified positive resist composition comprising an alkali-insoluble or substantially alkali-insoluble base polymer having an acid labile group-protected acidic functional group, an alkyl vinyl ether polymer, a photo acid generator, and a benzotriazole compound in a solvent. Said composition is used to form a film of 5-100 .mu.m thick, which can be briefly developed to form a pattern at a high sensitivity and a high degree of removal or dissolution to bottom. Further, Yasuda teaches at [0140] that he novolac resin of formula (20) may be synthesized by carrying out condensation reaction of a phenol having the following formula (21) with an aldehyde by a standard method. Furthermore, Yasuda teaches at [0028 and 0116] that in one preferred embodiment, the resist composition further contains (E) a dissolution inhibitor. The preferred dissolution inhibitor is a compound having a weight average molecular weight of 100 to 1,000 and containing two or more phenolic hydroxyl groups in the molecule wherein the hydrogen of the phenolic hydroxyl group is substituted by an acid labile group in an average proportion of 10 to 100 mol %. The compound has a Mw of 100 to 1,000, preferably 150 to 800. The dissolution inhibitor, which may be used alone or in admixture, is added in an amount of 0 to 50 parts. 

Yasuda does not specifically recognize that the composition further comprises an acrylic resin. However, Ishigaki teaches an organic passivation film having is formed by using a chemical amplification photosensitive resin composition comprising, as a base material, an acrylic resin having a molecular weight of 4,000 to 20,000 and containing 1 to 6 wt % of a photoacid generator as the material for the organic passivation film. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to ad Ishigaki’s composition comprising the acrylic resin and the photoacid generator as the source of the photoacid generator component in Yasuda’s composition/film.

Moreover, Yasuda in view of Ishigaki does specifically recognize that the acrylic resin is the result of polymerizing  (meth) acrylate monomer, not that the product formed from the photosensitive composition is a fiber. However, Eguchi teaches an acrylate copolymer used as raw material for photosensitive resin, fiber and optical materials [Abstract]. Further, although Eguchi teaches at [0020] specific examples of the (meth)acrylic monomer, and notes that these are not limited; it does not recognize the use of (meth)acrylic acid as the monomer. However, Nakano teaches at [Abstract] a (meth)acrylic acid copolymer, which exhibits excellent chelating ability, dispersibility, and gel resistance, and can be preferably used in various applications, for example, in a dispersant such as an inorganic pigment and a metal ion, a detergent builder, and a water treatment agent such as a corrosion inhibitor and a scale inhibitor; and a method for producing the (meth)acrylic acid copolymer having units derived from (meth)acrylic acid monomer. Therefore, it would have been obvious to one of skill in the art to select (meth)acrylic acid as taught by Nakano, as the monomer in Ishigaki’s acrylic resin when it is desire to form fibers out of the photosensitive composition. 

As to the new limitation in claim 1, requiring that the novolac resin comprises naphthoquinone diazide compound in an amount of 5 – 50 parts by weight of the novolac resin, Yasuda teaches at [0132-0134] that in the resin  composition, other optional components may be added, for example, a light absorbing substance for reducing diffuse reflection from the substrate, a compound having 1,2-naphthoquinonediazidesulfonyl group in the molecule, and a dissolution accelerator. Such optional components may be added in conventional amounts as long as they do not compromise the benefits of the invention. Further, as to the specific amount, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of  1,2 naphthoquinonediazidesulfonyl compound since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  

Considering claims 21 – 24, the rejection of claim 1 above is based on the embodiment wherein the resin is an acrylic resin as in (ii).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. US 2013/0026044 A1 (Yasuda) in view of Ishigaki et al. US 2012/0082941 A1 (Ishigaki) and further in view of view of Eguchi et al. JP 2004168929 A (Eguchi), Nakano et al. US 2009/0082535 A1 (Nakano) and of DAN et al. WO-2015002483 A1 (DAN). US 2016/0179234 A1 (DAN) is used herein as English equivalent document, and English abstract and Machine translation of the Eguchi reference is used herein. 

Considering claim 5, Yasuda in view of Ishigaki, Eguchi and Nakano is relied upon as set forth above in the rejection of claim 1. Further, said prior at does not recognize that the photosensitive fiber is of nano or micro diameter dimension. However, DAN teaches at [0137 - 0139] the formation of photosensitive micro/submicron fibers by electrospinning a photosensitive resin composition. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to electrospun Yasuda-Ishigaki-Eguchi-Nakano’s photosensitive resin composition when it is desired to produce photosensitive fibers having diameter in the range micron/submicron.      

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on March 22. 2022 have been entered and considered. In view of amendment, the examiner has modified the 103 rejections over Yasuda in view of Ishigaki and Eguchi as detailed in the Office action dated December 22, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on March 22, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection in last Office action on the basis that Yasuda et al. does not disclose a fiber comprising a positive-type photosensitive material comprising a novolac resin and a naphthoquinone diazide compound, wherein the naphthoquinone diazide compound is present in an amount of 5 — 50 parts by weight per 100 parts by weight of the novolac resin, as required by the amended claims. Yasuda et al. discloses specific, illustrative dissolution inhibitors at paragraph 0117 and 0118; however, a naphthoquinone diazide compound is not included in the exemplary lists. Asa result, a person of ordinary skill in the art would not be motivated to use a naphthoquinone diazide compound in the chemically amplified positive resist composition of Yasuda et al., much less include the naphthoquinone diazide compound in an amount of 5 — 50 parts by weight per 100 parts by weight of the novolac resin. Accordingly, Yasuda et al. does not disclose or reasonably suggest a positive-type photosensitive material comprising (i) a novolac resin and a naphthoquinone diazide compound, wherein the naphthoquinone diazide compound is present in an amount of 5 — 50 parts by weight per 100 parts by weight of the novolac resin.   

In response, the examiner submits that as set forth above, Yasuda teaches at [0132-0134] that in the resin  composition, other optional components may be added, for example, a light absorbing substance for reducing diffuse reflection from the substrate, a compound having 1,2-naphthoquinonediazidesulfonyl group in the molecule, and a dissolution accelerator. Such optional components may be added in conventional amounts as long as they do not compromise the benefits of the invention. Further, as to the specific amount, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of  1,2 naphthoquinonediazidesulfonyl compound since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  

Applicant further argues that the pending claims have been amended to delete the recitations of pentyl (meth)acrylate, heptyl (meth)acrylate, and octyl (meth)acrylate from the list of possible polymerizable monomers used in obtaining the acrylic resin in component (ii) of the positive-type photosensitive material. Thus, the acrylate copolymer disclosed by Eguchi et al. is not an acrylic resin as defined by the amended claims. In view of the foregoing, Eguchi et al. does not disclose a positive-type photosensitive material or a negative-type photosensitive material, as defined by the pending claims. Rather, the acrylate copolymer disclosed by Eguchi et al. is different from the acrylic resin and polymer compound of the present invention. Thus, even if for the sake of argument, a person of ordinary skill in the art had a credible reason to replace the acrylic resin disclosed by Ishigaki et al. with the (meth)acrylate-based resin disclosed by Eguchi et al., as suggested by the Office, the presently claimed invention would not be provided thereby.

In response, the examiner submits that the modification of the rejection by adding Nakano’s teachings, in particular the teaching directed to the use of (meth)acrylic acid monomer, which is among Applicant’s preferred monomers, for the polymerization of the acrylic resin taught by Ishigaki-Eguchi renders obvious the subject claims. The rejection is proper and it is maintained.  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786